On order of the Court, the application for leave to appeal the February 22, 2018 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of People v. Davis (Docket No. 156406), 501 Mich. 1064, 910 N.W.2d 301 (2018) and People v. Price (Docket No. 156180), --- Mich. ----, 914 N.W.2d 367, 2018 WL 3493946 (2018) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases. The application for leave to appeal as cross-appellant is also considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.